Opinion issued November 20, 2014




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                             NO. 01-14-00699-CR
                          ———————————
                     THE STATE OF TEXAS, Appellant
                                      V.
                       NICHOLAS GEARY, Appellee


                   On Appeal from the 155th District Court
                            Austin County, Texas
                      Trial Court Case No. 2014R-0041


                         MEMORANDUM OPINION

      On October 27, 2014, appellant, the State of Texas (by and through its

District Attorney for Austin County) filed a motion to dismiss this appeal. The

motion to dismiss complies with Texas Rule of Appellate Procedure 42.2(a) and no
prior decision has issued in this case. See TEX. R. APP. P. 42.2(a). Accordingly, we

grant the motion and dismiss this appeal.

      On November 12, 2014, appellee filed a motion requesting that we expedite

consideration of this matter. Although not specifically mentioned in appellee’s

motion, we consider the motion as a request to expedite issuance of the mandate in

this appeal. Because the motion to expedite demonstrates good cause to expedite

issuance of the mandate, we grant the motion and the Clerk of this Court is

directed to issue the mandate immediately. See TEX. R. APP. P. 18.1(c).

      We dismiss any other pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                            2